CONSENT OF SUTHERLAND ASBILL & BRENNAN LLP We consent to the reference to our firm in the Statement of Additional Information included in Post-Effective Amendment No. 8 to the Registration Statement on Form N-4 for the Freedom variable annuity, issued through the Kansas City Life Variable Annuity Separate Account (File No. 333-98805).In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. SUTHERLAND ASBILL & BRENNAN LLP By:/s/ W. Thomas Conner W.
